Citation Nr: 0724642	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-36 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to service connection for a right knee 
disorder.  

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for a right hip 
disorder.  

7.  Entitlement to service connection for a left hip 
disorder.  


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, denying each of the veteran's 
claims for service connection.  An RO hearing was afforded 
the veteran in June 2005, and pursuant to his request, he was 
also afforded a videoconference hearing before the Board in 
January 2007.  A transcript of each hearing is of record.  
Additional documentary evidence was received by the Board in 
May 2007 with respect to the veteran's claim for service 
connection for a low back disorder.  Accompanying such 
evidence was the veteran's written waiver for its initial 
review by the RO.  

During the course of the instant appeal, the veteran filed an 
application to reopen a claim for service connection for 
peripheral neuropathy of the lower extremities, to include as 
secondary to service-connected diabetes mellitus.  The 
application was denied by RO action in February 2006, but 
there is no showing of entry of a timely notice of 
disagreement relating to such denial.  This matter is 
therefore not within the Board's jurisdiction for review at 
this time.   

The issues of the veteran's entitlement to service connection 
for diverticulitis, as well as service connection for right 
ankle and right and left knee disorders, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.




FINDINGS OF FACT

1.  The service medical records show no complaints, findings, 
or diagnoses relating to a disorder of the veteran's low back 
or either of his hips.  

2.  There is no post-service medical or X-ray evidence of a 
low back or right hip disability, to include arthritis, until 
many years after service; the medical and X-ray evidence does 
not show a current left hip disability.  

3.  There is no medical evidence or competent opinion of a 
nexus between currently shown low back and right hip 
disorders and the veteran's period of military service.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, nor may arthritis of the lumbar spine be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2006).

2.  A disorder of either hip was not incurred in or 
aggravated by service, nor may arthritis of either hip be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the case at hand, the Board finds that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed to substantiate and complete 
the veteran's claims, notice of what part of that evidence 
was to be provided by him, and notice of what part VA was 
required to obtain for the veteran were furnished to him in 
the RO's letters of August and October 2004.  The veteran was 
thereby notified that he should submit all pertinent evidence 
in his possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this instance, VCAA notice was furnished prior to the 
initial adjudication of the claims at issue in January 2005, 
in accord with Pelegrini.  Notice as to disability ratings or 
effective dates pursuant to Dingess/Hartman was provided to 
the veteran in March 2006, shortly after the United States 
Court of Appeals for Veterans Claims issued its opinion in 
that case, and remailed to the veteran at another address in 
June 2006.  It, too, is evident that the veteran's claims for 
service connection were thereafter readjudicated in a 
supplemental statement of the case issued in late June 2006, 
following the issuance of Dingess-Hartman notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of a notification defect).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes examination and treatment 
records compiled by VA and non-VA medical personnel, as well 
as various other items of evidence.  The record reflects that 
the veteran was not afforded a VA examination as to his 
claims for service connection for low back or bilateral hip 
disorders, and none is warranted, based on the absence of a 
showing of current disability of the left hip, an absence of 
medical or X-ray evidence of a low back or right hip 
disability until decades post-service and a lack of competent 
evidence suggesting a nexus between existing disabilities of 
the low back and the right hip and the veteran's period of 
military service.  Given that there is ample competent 
evidence of record to render an appellate decision, there is 
no duty to provide any examination or to obtain a medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.




Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Where a veteran served 90 days or more during a period of 
war, or during peacetime after December 31, 1946, and a 
chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Engagement by the veteran in combat with the enemy is 
conceded, based on his service in Vietnam as a machine 
gunner.  However, it is apparent from the veteran's own 
testimony and the evidence on file that his claimed low back 
and hip disorders did not occur in or during a period in 
which he himself was engaged in combat with the enemy.  As 
such, the provisions of 38 U.S.C.A. § 1154 (West 2002) are 
not for application in this instance.  Even were that statute 
applicable to the facts of this case, it is noted that 38 
U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of a nexus between such 
disability and service, both of which are required for a 
grant of service connection.  

It is contended by the veteran that he has developed low back 
and bilateral hip disorders as a result of the rigors of 
active duty, including lengthy hikes with full combat gear 
and other training.  He points to no specific injury in 
service leading to the onset of low back or hip disablement.  
He further indicates that his low back pain began near the 
end of his period of military service and that he first noted 
the onset of hip pain in or about 1997.  

Service medical records are wholly negative for complaints, 
findings, or diagnoses pertaining to disability of the 
veteran's low back or either of his hips, other than pain 
from a boil located in the right hip area in March 1966.  

A Social Security Administration assessment of residual 
functional capacity compiled in August 1990 referenced a 
February 1990 X-ray showing arthritis of the lumbar spine, 
although that document is not on file in the veteran's claims 
folder.  Disablement of the veteran's low back is otherwise 
initially shown postservice in September 1992, when it was 
noted that a procedure for diagnosing a gastrointestinal 
disorder had demonstrated the existence of lumbar spine 
arthritis.  When the veteran was hospitalized for treatment 
of a gastrointestinal disorder in March 1993, there was noted 
to be a recent onset of low back pain due to an on-the-job 
injury.  X-rays in March 1993 revealed mild degenerative 
changes of the lumbar spine, while September 1993 films were 
interpreted by a medical professional as denoting moderate 
spondylosis of the lumbar spine.  Computed axial tomography 
in November 2002 confirmed the presence of thoracolumbar 
spondylosis.  Medical evaluation during 2005 identified low 
back pain and left leg sciatica with testing showing spinal 
stenosis and neuroforaminal encroachment.  Most recently, 
magnetic resonance imaging of the lumbar spine in April 2007 
revealed dextroscoliosis, degenerative changes, and 
intervertebral disc bulging and associated spinal stenosis, 
annular tearing, and neuroforaminal narrowing.  

With respect to the veteran's hips, there is no showing of 
any disablement of the veteran's left hip at any time 
postservice.  Disability of the right hip is not shown during 
postservice years until July 1995, when X-rays were noted to 
identify osteoarthritic changes along the superior aspect of 
the acetabulum.  Only complaints of hip pain were noted in 
May 2002 and February 2003, with there being no showing of 
any pathology of either hip.  

The evidence presented discloses the presence of current 
disability of the low back and right hip, but fails to 
identify any inservice complaints or findings linked thereto.  
There likewise is an absence of any low back or hip disorder, 
including arthritis, during the one-year period immediately 
following the veteran's separation from service in February 
1968.  As indicated above, the first postservice evidence of 
a low back or right hip disorder is not demonstrated until 
1990 and 1995, respectively.  Moreover, no medical 
professional offers any finding or opinion with which to 
establish a nexus between the currently identified low back 
and right hip disorders and the veteran's period of military 
service or any event occurring therein.  In view of the 
foregoing, the veteran's claims for service connection for 
low back and right hip disorders must fail.  Boyer, Mercado-
Martinez, Voerth, supra.  

Insofar as the veteran's claimed left hip disorder is 
concerned, there is no evidence of disablement of his left 
hip either inservice or following his discharge from service.  
The extent to which there is a showing of any left hip 
problem is confined to the two occasions cited above, when 
complaints of hip pain were noted, albeit without a showing 
of any related pathology of the left hip.  The presence of a 
mere symptom alone, such as pain, and absent evidence of a 
diagnosed medical pathology or other identifiable underlying 
malady or condition that causes the symptom, does not qualify 
as a service connectable "disability."  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356, 1360-62 (Fed. Cir. 2001) (holding 
that applicable regulations do not permit service connection 
for "a veteran who currently suffers from pain [or another 
such symptom] but who candidly admits that he suffered no in- 
service disease or injury of any kind"); see also Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated and 
remanded in part sub nom., Sanchez-Benitez v. Principi, 259 
F.3d at 1363.  As there is no showing of current disability, 
the veteran's claim for service connection for a left hip 
disorder must be denied.  Boyer, Mercado-Martinez, supra; see 
also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (Congress 
specifically limited entitlement for service- connected 
disease or injury to cases where such incidents resulted in 
disability); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  

While the undersigned has fully considered the veteran's oral 
and written testimony offered in support of his entitlement 
to service connection for low back and hip disorders, the 
record as a whole is not supportive of such entitlement.  To 
the extent that the veteran offers opinions as to medical 
diagnosis or etiology, including the relationship of his 
current low back and hip disorders to military service, he is 
not shown to be competent to advance such opinions.  
Espiritu, supra.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for low back or hip disorders, and, thus, 
denial of such claims is warranted.  As a preponderance of 
the evidence is against the veteran's claims for service 
connection for low back and bilateral hip disabilities, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert, 
1 Vet. App. at 56. 


ORDER

Service connection for a low back disorder is denied.  

Service connection for a right hip disorder is denied.  

Service connection for a left hip disorder is denied.  


REMAND

There is inservice evidence of disablement involving the 
veteran's knees and the right ankle, as well as multiple 
episodes of gastroenteritis.  The inservice gastroenteritis 
may or may not bear some relationship to the veteran's 
claimed diverticulitis, the presence of which is clearly 
documented in postservice years, but the record as currently 
constituted fails to provide an answer.  

The record likewise reflects an August 1991 diagnosis of an 
exacerbation of osteoarthritis involving the veteran's left 
and right knees, in addition to October and November 1994 
diagnoses of right knee arthritis leading to a February 1995 
hospitalization for a medial meniscectomy and chondroplasty 
of the right knee.  At the time of such hospitalization, 
there was noted to be a history of an on-the-job injury 
involving the veteran's right knee in May 1994, with testing 
at that time raising the possibility of a tear of his medial 
meniscus.  Following the February 1995 knee surgery, the 
veteran experienced deep vein thrombosis, and during the 
ensuing period of treatment, many complaints were voiced 
regarding the right lower extremity.  Thereafter, complaints 
of right foot swelling or other problem were noted in 
November 1996 and February 1997, and in February 2003, the 
existence of neurological symptoms, such as tingling, 
numbness, and swelling was noted, and the veteran 
specifically voiced complaints of right ankle swelling and 
decreased mobility.  In October 2004, a complaint of right 
lower extremity pain was set forth. 

In view of the inservice and postservice indications of 
disability involving diverticulitis, both knees, and the 
veteran's right ankle, the conduct of VA medical examinations 
is deemed to be in order.  As part of such examinations, 
professional medical opinions are needed as to the 
relationship, if any, between inservice disability and 
currently shown disorders.  See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2006), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claims for service connection for 
diverticulitis, a right knee disorder, a 
left knee disorder, and a right ankle 
disorder. The veteran must be notified by 
written correspondence of any information 
and evidence not of record (1) that is 
necessary to substantiate his claims; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claim.  38 C.F.R. § 3.159(b)(1).  
The RO or AMC must obtain any relevant VA 
or other Federal records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  All pertinent records of VA medical 
treatment, not already on file, including 
but not limited to those records compiled 
since January 2006, must be obtained for 
inclusion in the claims folder.  

3.  Thereafter, the veteran must be 
afforded a VA orthopedic examination to 
determine the nature and etiology of any 
right knee disorder, left knee disorder 
and right ankle disorder that may be 
present.  The claims folder must be 
provided to the examiner for use in the 
study of this case.  

Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation and any diagnostic 
testing deemed necessary, the examiner is 
asked to provide a medical opinion and 
supporting rationale as to the following: 

Is it at least as likely as not 
(50 percent or greater 
probability) that any existing 
disorder of the veteran's knees 
or right ankle had its onset 
during service or is causally 
linked to any incident of or 
finding recorded during service 
from December 1963 to February 
1968?  The relationship, if 
any, between his documented in-
service knee and right ankle 
problems and any current 
disability in those areas must 
be fully discussed.  

The clinician is requested to use less 
likely, as likely or more likely in his 
answer.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is also asked to provide a 
rationale for any opinion expressed.  If 
the question presented is too speculative 
to answer, the clinician should so 
indicate.

4.  The veteran must also be afforded a 
VA gastroenterology examination in order 
to ascertain the nature and etiology of 
his claimed diverticultitis.  The claims 
folder must be provided to the examiner 
for use in the study of this case.   

Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation and any diagnostic 
testing deemed necessary, the examiner is 
asked to provide a medical opinion and 
supporting rationale as to the following: 

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's  
diverticulitis had its onset in 
service or is otherwise related 
to his period of service from 
December 1963 to February 1968 
or any incident thereof, 
including repeated episodes of 
gastroenteritis?

The clinician is requested to use less 
likely, as likely or more likely in his 
answer.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiner is also asked to provide a 
rationale for any opinion expressed.  If 
the question presented is too speculative 
to answer, the clinician should so 
indicate.

5.  Lastly, the RO/AMC must readjudicate 
the veteran's claims of entitlement to 
service connection for diverticulitis, 
right and left knee disorders, and a 
right ankle disorder, based on all 
pertinent evidence and all governing 
legal authority.  If any benefit sought 
on appeal continues to be denied, the 
veteran must be furnished a supplemental 
statement of the case outlining in detail 
the adjudicatory actions taken in 
connection with this remand.  Included 
therein must be citation to all relevant 
evidence and all controlling law and 
regulations.  An appropriate period of 
time to respond should also then be 
provided.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


